Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit to U.S. Provisional Application No. 62/327,907 filed on April 26, 2016; to U.S. Provisional Application No. 62/327,846, filed on April 26, 2016; and to U.S. Provisional Application No. 62/327,911, filed on April 26, 2016
The benefit of the filing date of the prior applications is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The application filed on October 23, 2018 is eligible for a First Action Allowance due to the novelty of the claimed subject matter.  Both East and InnovationQ Plus IP.com software for both patents and non-patent literature were used in the prior art searches.  Although independent Claim 1 appears at first to be somewhat non-complex subject matter, it was found to be novel in the art.  Examiner was unable to find any prior art references that teach the subject matter, which recites as follows:
A network system for providing data beacons, comprising:
a first node comprising a first read queue, a first write queue, and a first parallel file system;
  a second node comprising a second read queue, a second write queue, and a second parallel file system;
wherein the first node writes first data from the first write queue to the second parallel file system; and
wherein the second node reads the first data from the second parallel file system and places the first data in the second read queue.
In addition, a search for the term “data beacon pulser,” which is disclosed in the specification as the technology upon which the invention is based, was not found in any prior art other than that of the inventor.  A broader search for “data beacon” in the same paragraph as variations of the term “pulse” yielded the reference, Crinon et al. (US 20120196646 A1) and related references by the same inventors.  However, those references deal with mobile networks, and do not disclose any information about read queues, write queues, or parallel file systems.  Examiner also reviewed the prior art references provided as being relevant in the PCT International Search Report, but did not find that the references teach the claimed subject matter with the required level of specificity.
Therefore, Claims 1-7 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454